Citation Nr: 9915539	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-19 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to non-service-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


REMAND

The veteran had unverified service from September 1972 to 
December 1974.

Under applicable law, basic eligibility for pension is 
established if it is shown that a veteran is "permanently 
and totally disabled from non-service-connected disability 
not the result of the veteran's willful misconduct," 38 
U.S.C.A. § 1521(a) (West 1991), and he served in the active 
military, naval, or air service:

(1)  for ninety days or more during a period 
of war;

(2)  during a period of war and was 
discharged or released from such service for 
a service-connected disability;

(3)  for a period of ninety consecutive days 
or more and such period began or ended during 
a period of war; or

(4)  for an aggregate of ninety days or more 
in two or more separate periods of service 
during more than one period of war.

38 U.S.C.A. § 1521(j) (West 1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has provided specific guidance as to how a 
veteran's entitlement to a permanent and total disability 
rating is to be adjudicated.  See, e.g., Talley v. Derwinski, 
2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Abernathy v. Derwinski, 2 Vet. App. 391 (1992); Brown 
v. Derwinski, 2 Vet. App. 444 (1992).  Among the instructions 
provided by the Court is a directive that the Board perform 
an 

evaluation "under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability."  Roberts, 2 Vet. App. at 390.

In addition, VA regulations contain provisions governing the 
type of evidence needed to establish that a veteran has had 
eligible service.  See 38 C.F.R. § 3.203 (1998).  The 
regulations specifically provide that VA may accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
without verification from the service department, but only 
if, among other things, the evidence consists of a copy, 
issued by the service department, of an original document, or 
a copy issued by a public custodian of records who certifies 
that the copy is a true and exact copy of the document in the 
custodian's custody.  Id. § 3.203(a)(1).  If evidence 
submitted by the claimant does not meet these conditions, VA 
is required to request verification of the veteran's service 
from the service department.  Id. § 3.203(c).

In the present case, it does not appear that the RO has had 
an opportunity to assign percentage ratings to each of the 
veteran's current disabilities.  Although the RO has 
evaluated several of the veteran's disabilities, including 
chronic obstructive pulmonary disease (COPD), xerosis, 
residuals of a fracture of the left elbow, and an 
appendectomy scar, the veteran testified during a Board 
hearing in April 1999 (after the appeal had been certified to 
the Board, and the record transferred) that he also has a 
disability of the hands.  In addition, it appears from his 
service records that he may suffer from additional disability 
in the form of a hearing impairment, refractive error, or 
arthritis of the ankles.  Because the RO has not yet 
evaluated these disabilities, a remand is required.  
38 C.F.R. § 19.9 (1998).

A remand is also required so that the veteran can be examined 
with respect to certain of his disabilities, and so that 
additional evidence of medical treatment can be obtained.  
Specifically, the Board finds it necessary to have the 
veteran examined so that a more complete description of the 
"old deformity" of the elbow, noted in a March 1998 VA 
examination, can be obtained, and so that data necessary to 
the rating of the veteran's respiratory disorder(s), under 
38 C.F.R. § 4.97, can be procured.  The Board also finds it 
necessary to make further efforts to assist the 

veteran in obtaining additional records of medical care, 
inasmuch as the record indicates that he has received 
relevant treatment from a psychiatrist at VA, a Dr. Lynch, an 
Anita Stead, and care providers at a hospital in Roxbury, 
Pennsylvania, and the clinical records of this treatment are 
not in the file.

Finally, the Board finds that a remand is required so that 
the veteran's service can be verified.  The only evidence of 
wartime service currently in the file is a copy of a DD Form 
214, apparently submitted by the veteran in 1975 in 
conjunction with a claim for education benefits.  The copy 
itself does not appear to be of the type that would have been 
issued the veteran by the service department (i.e., a carbon 
copy), and the document has not otherwise been certified by 
another custodian as a true and exact copy of the original.  
Consequently, verification of service from the service 
department needs to be obtained.  38 C.F.R. § 3.203 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his disabilities that 
has not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1998).  After obtaining any 
necessary releases, the RO should make 
another effort to obtain copies of 
relevant clinical records from Dr. Lynch 
and Anita Stead, and should also try to 
obtain any pertinent records of 
treatment from the hospital in Roxbury, 
Pennsylvania.  In addition, the RO 
should make an effort to ensure that all 
relevant records of VA treatment have 
been obtained for review.  Should its 
efforts to obtain evidence prove 
unsuccessful for any reason which the 
veteran could rectify, the RO should 
notify the veteran and advise him that 
the ultimate responsibility for 
furnishing evidence rests with the 
claimant.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

	2.  The RO should contact the service 
department for purposes of verifying the 
dates and character of the veteran's 
service.  The information obtained 
should be associated with the claims 
folder.

	3.  After the above development has been 
completed, the veteran should be 
scheduled for an orthopedic examination 
for purposes of assessing the current 
severity of disability affecting his 
left elbow, ankles, and hands.  The 
examiner should review the claims folder 
prior to examining the veteran, and all 
indicated tests should be performed.

	With regard to the veteran's left elbow, 
the examiner should indicate whether 
there is evidence of nonunion, fibrous 
union, or malunion of the humerus and, 
if so, whether the resulting deformity 
is slight, moderate, or marked in 
degree.  The examiner should also 
indicate if there is any cubitus varus 
or cubitus valgus deformity of the left 
elbow, due to fracture of the joint, 
and, if so, whether the deformity is 
marked or moderate in degree.

	With regard to the veteran's hands, the 
examiner should perform X-ray studies 
and indicate whether arthritis or other 
disability is present.  If disability is 
present, the examiner should provide a 
complete description of the impairment 
occasioned by the disability.  If the 
disability is manifested by limitation 
of motion, the examiner should note, as 
to each finger and thumb, whether the 
veteran is able to flex his fingers and 
thumbs to within two inches (5.1 
centimeters) of the transverse fold of 
his palm.  The examiner should also 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
and should portray these factors in 
terms of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate whether the overall 
disability picture, in terms of limited 
motion, and including weakness, excess 
fatigability, incoordination, and/or 
pain due to repeated use or flare-ups, 
and with respect to each finger and 
thumb, is best described by (1) the 
ability or (2) inability, to flex the 
respective digits to within two inches 
(5.1 centimeters) of the transverse fold 
of his palm.

	With regard to the veteran's ankles, the 
examiner should perform X-ray studies 
and indicate whether arthritis or other 
disability is present.  If disability is 
present, the examiner should indicate, 
with respect to each ankle, whether they 
are ankylosed and, if so, whether they 
are ankylosed in plantar flexion less 
than 30 degrees, between 30 and 40 
degrees, or more than 40 degrees; 
whether they are ankylosed in 
dorsiflexion between zero and 10 
degrees, or more than 10 degrees; and 
whether there are any abduction, 
adduction, inversion, or eversion 
deformities.  The examiner should also 
indicate whether there is ankylosis of a 
subastragalar or tarsal joint and, if 
so, whether the joint in question is 
ankylosed in a good or poor weight-
bearing position; whether there is any 
evidence of malunion of the os calcis or 
astragalus and, if so, whether the 
resulting deformity is best described as 
mild, moderate, or marked in degree; 
whether there is any evidence of 
malunion or nonunion of the metatarsal 
bones and, if so, whether the resulting 
symptomatology is best described as 
slight, moderate, moderately severe, or 
severe in degree; and whether the 
astragalus is surgically absent.  
Finally, the examiner should conduct 
range of motion studies on the ankles.  
The examiner should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate the 
point at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
and should portray these factors in 
terms of degrees of additional loss in 
range of motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate whether the overall 
disability picture, in terms of limited 
motion, and including weakness, excess 
fatigability, incoordination, and/or 
pain due to repeated use or flare-ups, 
is best equated with (1) slight, (2) 
moderate, or (3) marked limitation of 
motion in each ankle.

	4.  The veteran should be scheduled for 
a pulmonary examination for purposes of 
assessing the current severity of his 
respiratory disability.  The examiner 
should review the claims folder prior to 
examining the veteran, and all indicated 
tests, including pulmonary function 
tests, should be performed.  The 
examiner should indicate whether the 
veteran has COPD, bronchitis, emphysema, 
asthma, and/or some other respiratory 
disorder.  The report of the examination 
should reflect actual versus predicted 
values for FEV-1 (forced expiratory 
volume in one second), FVC (forced vital 
capacity), and DLCO (SB) (diffusion 
capacity of the lungs for carbon 
monoxide by the single breath method).  
The report should also contain 
information pertaining to maximum oxygen 
consumption (measured in milliliters per 
kilogram per minute), should indicate 
whether there is evidence of cor 
pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, or 
episodes of acute respiratory failure, 
and should reflect whether outpatient 
oxygen therapy is required.  In 
addition, if it is determined that the 
veteran has asthma, the report should 
reflect the frequency with which the 
veteran experiences attacks, the 
frequency with which inhalation or 
bronchodilator therapy is required, the 
frequency with which courses of systemic 
(oral or parenteral) corticosteroids or 
immuno-suppressive medications are 
required, and whether attacks are 
accompanied by episodes of respiratory 
failure.

	5.  The veteran should be scheduled for 
an audiometric examination.  The results 
of the examination should be certified 
by the Chief of the Audiology Clinic.

	6.  The veteran should be scheduled for 
an eye examination.  The report of the 
examination should contain a complete 
description of any disability affecting 
the eyes, and the impairment 
attributable thereto.

	7.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  In rating the veteran's hearing 
impairment, if any, the RO should 
consider and apply the more favorable of 
the current rating criteria, see 
38 C.F.R. §§ 4.85-4.87 (1998), and those 
that are to become effective on June 10, 
1999.  See Schedule for Rating 
Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25202 
(1999) (to be codified at 38 C.F.R. 
§§ 4.85-4.86).  The RO should also 
consider whether the veteran's left 
elbow disorder should be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  
If the benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued.  The SSOC 
should contain, among other things, the 
old and new criteria for rating hearing 
impairment, if applicable, and a summary 
of the rating criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5202.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


